DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation Aslahan Enterprises Ltd. 2. Resident Agent Empire Stock Transfer Inc. Name and Street Address: Name (must be a Nevada address 7251 West Lake Mead Boulevard, Suite 300 Las Vegas NV 89128 where process may be Street Address City State Zip Code served) Optional Mailing Address City State Zip Code 3. Shares:(numberofshares) corporation authorized to Numberofshares NumberofShares issue with par value: 75,000,000 Par value: 0.001 without par value: 4. Name & Addresses: of 1. Dave Wong BoardofDirectors/Trustees: Name (attach additional page #232-2498 West 41 Avenue Vancouver BC V6M 2A7 there is more than 3 Street Address City State Zip Code directors/trustees) 2. Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) All Legal Purposes 6. Names, Address Leah Finke /s/ Leah Finke and Signature of Name Signature Incorporator. 7251 West Lake Mead Boulevard Suite 300 Las Vegas NV 89128 (attach additional page there Address City State Zip Code is more than 1 incorporator) 7. Certificate of Acceptance I hereby accept appointment as Resident Agent for the above named corporation. of Appointment of /s/ Leah Finke 10-26-2005 Resident Agent: Authorized Signature of R. A. or On Behalf of R. A. Company Date This form, must be accompanied by appropriate fees. See attached fee schedule.
